Citation Nr: 0923236	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral spine hypertrophic arthritis.

2.  Entitlement to a rating in excess of 10 percent for motor 
nerve involvement of the left leg associated with lumbosacral 
spine hypertrophic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The appellant is a Veteran who served on active duty from 
July 1950 to September 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision by the Salt Lake City RO that denied 
increased ratings for the Veteran's service-connected low 
back disability and associated left leg nerve involvement.  
In his substantive appeal the Veteran indicated he wanted a 
hearing before the Board; in August 2008, he withdrew the 
request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required. 


REMAND

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008) 
(issued during the pendency of this appeal), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
in a claim for increase the Secretary must provide the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  An April 2008 letter noted the Court's 
decision in Vazquez-Flores, advised the Veteran that his 
disability would be rated under a schedule in 38 C.F.R., Part 
4, and advised him that severity and duration of symptoms and 
impact of the conditions and symptoms on daily life would be 
considered.  However, the letter was not Vazquez-Flores 
compliant.  Specifically, the Veteran was not advised of the 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of noticeable worsening of symptoms 
(i.e., the schedular criteria for rating disabilities of the 
spine)(and such notice was not provided in the initial VCAA 
notice letter in June 2007).  [The June 2007 appears to have 
given adequate examples of the types of evidence the Veteran 
could submit to support his claim.] 

Furthermore, clarification of the findings on August 2008 
examination on behalf of VA necessary.  Specifically, in 
reporting physical examination findings the examiner 
indicated that the lumbar spine was ankylosed in a favorable 
position (p. 2 of report); that observation is followed by a 
report of range of motion studies showing flexion to 70 
degrees and extension to 20 degrees.  Inasmuch as a finding 
of ankylosis signifies there is immobility and consolidation 
of a joint (See Dorlands Illustrated Medical Dictionary, 31st 
Ed. (2007) at 94), it would appear the two findings are 
mutually exclusive.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran 
with the specific notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), and 
summarized above.  He should be 
specifically notified of the criteria for 
rating disabilities of the spine and 
related neurological symptoms.  He should 
have opportunity to respond.  The RO 
should arrange for any additional 
development suggested by his response.  

2.  The Veteran's claims file should be 
returned to the physician who conducted 
the August 2008 examination on behalf of 
VA for review and clarification of the 
conflicting findings that the Veteran has 
ranges of lumbar spine motion and that 
the lumbar spine is ankylosed (in a fixed 
position).  If the matter cannot be 
clarified without re-examination of the 
Veteran or if the August 2008 examiner is 
unavailable to provide clarification, the 
RO should arrange for the Veteran to be 
re-examined by an orthopedist to 
determine the current severity of his 
service connected lumbosacral spine 
disability and associated neurological 
manifestations.  In such case, the 
examiner must review the Veteran's claims 
file in conjunction with the examination, 
any tests or studies (specifically 
including range of motion studies) deemed 
necessary should be completed (with 
notation of any further limitations on 
use or due to pain), and all findings 
should be described in detail.  

3.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

